Citation Nr: 0809839	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  His decorations include the Vietnam Service Medal.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran had requested a video conference hearing with a 
Member of the Board; however, he withdrew that request in 
January 2006.  The Board finds no hearing request pending at 
this time. 


FINDINGS OF FACT

1.  There is competent evidence of a diagnosis of post-
traumatic stress disorder, which has been attributed to an 
in-service stressor.  

2.  There is credible, supporting evidence that the claimed 
in-service stressor occurred.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran asserts that he has PTSD as a result of his 
active military service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence that corroborates the statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The competent medical evidence of record clearly establishes 
that the veteran currently has PTSD.  A diagnosis of PTSD has 
been given by a VA examiner and the veteran's private 
physician.  Therefore, the remaining question is whether or 
not there is a link between the veteran's PTSD and his 
service.  After a careful review of the evidence, resolving 
reasonable doubt in his favor, the Board finds that the 
veteran's current PTSD is linked to his service.  

The veteran was afforded a VA examination in April 2005 and a 
diagnosis of PTSD was rendered.  The examiner stated that, 
among other things, the veteran reported frequent nightmares 
including reliving of mortar attacks, the need to drive his 
truck over potentially land-mined roads that were not always 
successfully cleared, and a reliving of events that lead to 
the wounding and/or death of many of his friends.  In a 
statement about in-service stressors submitted to VA in 
December 2004, the veteran reported that while in the 
Republic of Vietnam (Vietnam), he served in the Army's 9th 
Division, 2nd Battalion, 47th Mechanized Infantry, D Company.  
The veteran's service personnel records verify that he was 
with this company in Vietnam from approximately March 1969 
until March 1970.  The veteran also reported being stationed 
at Fire Base Panther in "Bing Phouc Viet Nam, Mekong Delta, 
Long An Province."

The veteran has submitted the names of some of his friends 
who were injured or killed while in Vietnam.  One of the men 
identified by the veteran as killed in Vietnam was Staff 
Sergeant (SSG) M. G.  The veteran reports that he was killed 
in November 1969 and a member of 2/47th Infantry, 9th 
Division.  Records from the national archives show that a SSG 
M. G. was killed in November 1969 while serving in the Army's 
9th Division, 6th Battalion, 31st Infantry, C Company.  SSG 
G. reportedly was killed in Long An Province.  

While SSG G.'s unit was erroneously identified by the 
veteran, the Board is of the opinion that it is not 
unreasonable to believe that these men are one in the same.  
SSG G. was killed in Long An Province in November 1969, and 
the veteran was reportedly in Long An Province in November 
1969.  The veteran correctly reported the month and year of 
SSG G.'s death.  Both veterans were also in the 9th Army 
Division.  The Board recognizes that an Army division is a 
large group, and the men were in different regiments - SSG G. 
in an infantry regiment and the veteran in a mechanized 
infantry regiment.  This does not preclude a finding that 
these men served together while in Vietnam.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The veteran has been diagnosed with PTSD based in part on his 
reliving of events that lead to the wounding and/or death of 
some of his friends.  One such friend was SSG G.  This 
individual was killed in the province the veteran served in 
at the time the veteran served there in the same Army 
division.  The Board finds that with reasonable doubt 
resolved in favor of the veteran the veteran's stressor is 
verified.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Given 
the above, service connection is granted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


